[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO SET ASIDE VERDICT
The defendant has moved to set aside the verdict in favor of the plaintiff on the sole ground that there was insufficient medical testimony to establish a causal relationship between the accident and the injuries. The causal relationship was established by testimony of a competent physician based upon his examination and the history of the accident as provided to him. Accordingly the motion to set aside the verdict is denied.
A hearing was also held with respect to collateral source payments. The parties will submit a written stipulation resolving the issue.
RUSH, J.